20. Revision of the framework directive on waste (
- Before the vote:
Mr President, I rise on Rule 9, specifically Annex I, Article 1. I did try to catch the eye last night in the debate, I am afraid to no avail. There were only three or four people in the Chamber. The rapporteur, Mrs Jackson, has been getting money from a recycling company or a waste-disposal company, which was undeclared, when she was actually rapporteur of this committee. I find this a little fishy, even by the standards of this House, so I do not think she was the right and proper person to be rapporteur for this report.
Mr Bloom, I cannot say anything about the circumstances to which you are referring. However, when you say something like that here, it is a very serious matter and you should be aware of the import of your remarks.
rapporteur. - Mr President, I made a full statement about this last night. Mr Bloom may not have been able to hear it because his colleague, Mr Batten, was trying to get the attention of the House on the question of the referendum and spoke throughout the early part of my speech.
I made a full declaration at that point. There is a full declaration in the Register of Members' Interests. I have referred to this in the debates in the Environment Committee. I am a member of the Environmental Advisory Board of a company called Shanks plc in the UK and have been for the past three years. The Environmental Advisory Board includes amongst its members a member of the Green Alliance and the chairman of one of the EU Scientific Advisory Committees. The Environmental Advisory Board is solely concerned with the environmental audit performance of the company's sites within the terms of EU legislation. I am completely open about that and always have been.
I feel that my experience on the Board has helped me put together a reasonable report which does not favour any particular sort of waste treatment. I hope that my colleagues will support me when I say that I have always been open about this and that I have tried to put together a balanced report, taking account of all points of view in the Parliament.
(Loud applause)
Mrs Jackson, I have known you personally for many years and I have no doubts at all about your personal integrity. Furthermore, the wording of your declaration can be viewed and has been properly noted in the Register of Members' Financial Interests.
(IT) Mr President, ladies and gentlemen, I do not want to make any comment on what Mrs Jackson has just said. I think, however, and this is something that the Group of the Greens/European Free Alliance has always called for, that we should have better regulation on the issue of conflicts of interest, given that this Parliament, as a co-legislator, will in the future need to be and increasingly today needs to be transparent and correct: not only transparent, that is to say, but also correct, with regard to its Members' conflicts of interest.
- After the vote:
Mr President, I do not care for the way some of these votes are going. Can I suggest, in the light of our reaction to the French, Dutch and Irish referendums, that we simply disregard the votes and carry on as we wanted?
Mr Hannan, when you speak, it must be in accordance with our Rules of Procedure. I declare the standpoint thus amended to be accepted.
Mr President, I am sorry to interrupt the voting at the end but I think there was one error. We have been checking during the course of the votes and I think all the groups agree that you may mistakenly have announced that Amendment 27 was carried. Amendment 27 could not have been carried. I would be grateful if you could go back to that and ensure that it was rejected. The point is that you did not then go on to the next amendment.
Amendment 27 was accepted; Amendment 92 was therefore invalidated. We will check it again, but that is what we determined here. We can vote again on Amendment 27; that is possible.
(DE) Mr President, I just wanted to tell you that we can check whether you are allowed to repeat a vote that has already taken place, after you have announced the result. It seems to us that, according to the rules of Parliament, that is not possible.
Mr Cohn-Bendit, anyone can make a mistake and if I proceeded too quickly or was incorrect in what I stated, then I take responsibility for that. Naturally, I regret it, but let us not make a big deal out of it. We will look into it.
(DE) Mr President, as we understood it, it was an electronic check of a vote that had already taken place. To that extent, the intention was clear.
(FR) Mr President, I think that you are going rather too quickly. In the same way as you did on other days, and again during the amendment to the Jackson report, you said: 'those in favour', 'abstentions', and 'carried'. In other words you exclude the possibility of voting 'against'. Mr President, I know how much you like Mrs Jackson and that what happens here does not have much to do with democracy, but all the same, please observe the proper conventions!
(Applause)
Mr Coûteaux, anybody can make a mistake, even within your group. If you accept that that is true even for you, then we are on the same level. I will try not to do it so quickly in future, so that you can see when you have not won. Is that okay?
(FR) Mr President, I beg your pardon, but I am undoubtedly the victim of a secret lobby. My machine allows me to vote 'for', but not 'against'. This could be awkward.
(Applause)
Thank you very much, Mr Lehideux. I am glad that you do not hold me responsible.
(IT) Mr President, ladies and gentlemen, I just wanted to say that the chance you have given us to vote again on Amendment 27 has made it possible to put right an injustice, because in this way we were able to vote for Amendment 92 which, if Amendment 27 had really been adopted, would have lapsed. It therefore seems to me that this decision was extremely wise and democratic.